                                                                             Case 2:19-cv-01034-JCM-DJA Document 93
                                                                                                                 94 Filed 02/03/21
                                                                                                                          02/08/21 Page 1 of 2




                                                                         1 Scott S. Thomas, NV Bar No. 7937
                                                                           sst@paynefears.com
                                                                         2 Sarah J. Odia, NV Bar No. 11053
                                                                           sjo@paynefears.com
                                                                         3 PAYNE & FEARS LLP
                                                                           6385 S. Rainbow Blvd., Suite 220
                                                                         4 Las Vegas, Nevada 89118
                                                                           Telephone: (702) 851-0300
                                                                         5 Facsimile: (702) 851-0315

                                                                         6 Attorneys for CENTEX HOMES

                                                                         7

                                                                         8                           UNITED STATES DISTRICT COURT

                                                                         9                                    DISTRICT OF NEVADA

                                                                        10

                                                                        11 CENTEX HOMES, a Nevada general                Case No. 2:19-cv-01034-JCM-DJA
PAYNE & FEARS LLP




                                                                           partnership,
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                         Plaintiff,
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW




                                                                                  v.                                     STIPULATION FOR DISMISSAL
                                                       (702) 851-0300




                                                                        14                                               WITH PREJUDICE OF DEFENDANT ST.
                                                                           FINANCIAL PACIFIC INSURANCE                   PAUL FIRE & MARINE INSURANCE
                                                                        15 COMPANY, a California corporation; FIRST      COMPANY AND [PROPOSED] ORDER
                                                                           SPECIALTY INSURANCE
                                                                        16 CORPORATION, a Missouri corporation
                                                                           GREENWICH INSURANCE COMPANY, a
                                                                        17 Connecticut corporation; INTERSTATE FIRE
                                                                           & CASUALTY COMPANY, an Illinois
                                                                        18 corporation; LEXINGTON INSURANCE
                                                                           COMPANY, a Delaware corporation;
                                                                        19 NAVIGATORS SPECIALTY INSURANCE
                                                                           COMPANY, a New York corporation;
                                                                        20 SCOTTSDALE INDEMNITY COMPANY,
                                                                           an Ohio corporation; ST. PAUL FIRE &
                                                                        21 MARINE INSURANCE COMPANY, a
                                                                           Connecticut corporation; NATIONAL FIRE &
                                                                        22 MARINE INSURANCE COMPANY, a
                                                                           Nebraska corporation; IRONSHORE
                                                                        23 SPECIALTY INSURANCE COMPANY, an
                                                                           Arizona corporation; and ZURICH
                                                                        24 AMERICAN INSURANCE COMPANY, a
                                                                           New York corporation,
                                                                        25
                                                                                         Defendants.
                                                                        26

                                                                        27

                                                                        28
                                                                                                                      -1-               Case No. 2:19-cv-01034-JCM-DJA
                                                                                            STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                                       ST. PAUL FIRE & MARINE INSURANCE COMPANY AND [PROPOSED] ORDER
                                                                             Case 2:19-cv-01034-JCM-DJA Document 93
                                                                                                                 94 Filed 02/03/21
                                                                                                                          02/08/21 Page 2 of 2




                                                                         1           IT IS HEREBY STIPULATED by and between Plaintiff CENTEX HOMES (“Plaintiff”)

                                                                         2 and Defendant ST. PAUL FIRE & MARINE INSURANCE COMPANY (“Defendant”), through

                                                                         3 their respective attorneys of record, that Plaintiff's Complaint filed against Defendant shall be

                                                                         4 dismissed with prejudice pursuant to FRCP 41(a)(2). Each party shall bear their own attorneys’ fees

                                                                         5 and costs.

                                                                         6   Dated: February 3, 2021                            Dated: February 3, 2021
                                                                         7   PAYNE & FEARS LLP                                   MORALES, FIERRO & REEVES
                                                                         8
                                                                             By:       /s/ Sarah J. Odia                         By:      /s/ William C. Reeves
                                                                         9         Sarah J. Odia, Esq.                                 William C. Reeves, Esq.
                                                                                   6385 S. Rainbow Blvd, Suite 220                     600 S. Tonopah Drive, Suite 300
                                                                        10         Las Vegas, NV 89118                                 Las Vegas, NV 89106
                                                                                   (702) 851-0300                                      (702) 699-7822
                                                                        11
PAYNE & FEARS LLP




                                                                             Attorneys for Plaintiff CENTEX HOMES                Attorneys for Defendant ST. PAUL FIRE
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                                                                 AND MARINE INSURANCE COMPANY
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14                                               ORDER
                                                                        15           IT IS SO ORDERED that Plaintiff's claims against Defendant St. Paul Fire & Marine
                                                                        16 Insurance Company in the instant matter, Case No. 2:19-cv-01034-JCM-DJA, are dismissed with

                                                                        17 prejudice. Plaintiff and Defendant shall bear their own attorneys’ fees and costs.

                                                                        18
                                                                                  February 8, 2021.
                                                                        19 DATED: _________________

                                                                        20

                                                                        21
                                                                                                                         ______________________________________
                                                                        22                                               JAMES C. MAHAN
                                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                         -2-               Case No. 2:19-cv-01034-JCM-DJA
                                                                                               STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                                          ST. PAUL FIRE & MARINE INSURANCE COMPANY AND [PROPOSED] ORDER
